         Case 1:21-cv-00100-EGS Document 115 Filed 08/04/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 NANCY GIMENA HUISHA-HUISHA, on
 behalf of herself and others similarly situated,

                    Plaintiffs,

        v.                                                       Civ. A. No. 21-100 (EGS)

 ALEJANDRO MAYORKAS, Secretary of
 Homeland Security, et al.,

                    Defendants.


JOINT RESPONSE TO COURT’S AUGUST 2, 2021 ORDER CONCERNING FURTHER
          MEDIATION OR ALTERNATIVE DISPUTE RESOLUTION

       The parties hereby respond to the Court’s August 2, 2021 Minute Order requiring the

parties to inform the Court “whether this case would benefit from referral to a magistrate judge,

mediation, or any other form of alternative dispute resolution that can be tailored to the needs of

their case.” The parties have conferred and agree that this case would not benefit from such a

referral at this time. The parties have been engaged in extensive negotiations for about six

months. Although each side worked diligently to try to resolve the dispute at issue, the parties

are now at an impasse. The parties respectfully suggest that the appropriate course is to resume

briefing on the preliminary injunction on the schedule proposed by the parties.

       The parties would be available at the Court’s convenience for a status conference should

the Court wish to speak with the parties before briefing is complete.



Dated: August 4, 2021                           Respectfully submitted,

                                                    CHANNING D. PHILLIPS
                                                    D.C. Bar #415793
                                                    Acting United States Attorney



                                                    1
Case 1:21-cv-00100-EGS Document 115 Filed 08/04/21 Page 2 of 2




                              BRIAN P. HUDAK
                              Acting Chief, Civil Division

                               /s/ Sean M. Tepe
                              SEAN M. TEPE, DC Bar #1001323
                              Assistant United States Attorney
                              555 Fourth St., N.W.
                              Washington, D.C. 20530
                              Phone: (202) 252-2533
                              Email: sean.tepe@usdoj.gov
                              Counsel for Defendants
                              s/ Lee Gelernt________
                              Lee Gelernt
                              Daniel A. Galindo**
                              Omar Jadwat**
                              Ming Cheung**
                              David Chen
                              American Civil Liberties Union Foundation,
                              Immigrants’ Rights Project
                              125 Broad Street, 18th Floor
                              New York, NY 10004
                              Tel: (212) 549-2600

                              Counsel for Plaintiffs
                              **Admitted pro hac vice




                              2
